Citation Nr: 0843029	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for multiple myeloma.

3.	Entitlement to service connection for residuals of 
mandible fracture.

4.	Entitlement to service connection for right ankle sprain.

5.	Entitlement to service connection for colon polyp, status 
post excision.

6.	Entitlement to service connection for residuals of insect 
bite.

7.	Entitlement to service connection for cold and flu.

8.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1969, including service in the Republic of Vietnam from 
August 1968 to November 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a November 2008 brief, the veteran's representative raised 
the issue of melanoma that the veteran had mistakenly claimed 
as myeloma in his August 2004 claim, his December 2004 Notice 
of Disagreement, his March 2005 statement and his April 2005 
VA Form 9, which perfected this appeal.  Therefore the Board 
does not have jurisdiction over the melanoma claim and this 
issue is referred back to the RO for appropriate action.

The issues of cold and flu and PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.	Competent medical evidence has shown that the veteran's 
tinnitus is causally related to service.

3.	Competent medical evidence does not show a current 
diagnosis of multiple myeloma.
4.	Competent medical evidence does not show a current 
diagnosis of residuals of mandible fracture.

5.	Competent medical evidence does not show a current 
diagnosis of right ankle sprain

6.	Competent medical evidence does not show a current 
diagnosis of colon polyp, status post excision.

7.	Competent medical evidence does not show a current 
diagnosis of residuals of insect bite.


CONCLUSION OF LAW

1.	Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.	Multiple myeloma was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

3.	Residuals of mandible fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

4.	Right ankle sprain was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

5.	Colon polyp, status post excision, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

6.	Residuals of insect bite were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in September 2004, prior to the December 
2004 rating decision.

This letter satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as this letter informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.  The veteran received additional notice in a 
December 2005 letter.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment and personnel 
records, private treatment records, the veteran's letters 
home during service, and statements from the veteran, his 
representative, and his family have been associated with the 
record.  The Board notes that the Clemson Medical Clinic, by 
whom the veteran indicated he was treated for tinnitus, 
responded by stating that it did not have any records for 
this patient.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  38 C.F.R. § 3.103.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Service Connection - Generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Tinnitus Claim

With regard to Hickson element (1), the Board notes that the 
veteran was diagnosed with tinnitus in April 2008 by a 
private audiologist.  Thus, Hickson element (1) is satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, tinnitus could 
satisfy this element on a presumptive basis if it had become 
manifest either during the veteran's service or within the 
one year presumptive period.  In this case, however, the 
veteran's separation examination does not noted tinnitus and 
the first documentation of this is medical records from April 
2008, decades after the veteran's separation from service.  
Hickson element (2) therefore has not been met insofar as 
showing evidence of the initial manifestation of either 
disease in service or sensorineural hearing loss within the 
one-year presumptive period following service.

With respect to the alternate requirement of an injury, the 
Board notes from the veteran's DD-214 form that he served as 
an engineer mechanic and his service personnel records 
indicate that he was stationed at the U.S. Naval Support 
Activity in Denang, Republic of Vietnam from August 1968 to 
November 1969. As such, affording the veteran the benefit of 
the doubt, exposure to acoustic trauma is acknowledged and 
Hickson element (2) is satisfied on that basis.

With respect to Hickson element (3), medical nexus, the 
veteran has submitted the private medical opinion of Dr. 
L.S., which linked the veteran's tinnitus to his noise 
exposure during service.  Thus, Hickson element (1) is 
satisfied.  Accordingly, service connection is warranted for 
tinnitus.

Multiple Myeloma Claim

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007). 

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. § 
3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e).

While the Board acknowledges that the veteran served in the 
Republic of Vietnam during the Vietnam Era, and therefore is 
presumed exposed to herbicides such as Agent Orange, the 
records does not show that the veteran has been diagnosed 
with myeloma or any other herbicide-related disease listed in 
38 C.F.R. § 3.309.  Therefore, the presumption does not 
apply.

Under Combee, a veteran who does not qualify for presumptive 
service connection is not precluded from seeking service 
connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  However, the initial requirement 
of a service connection claim is medical evidence of a 
current disability.  See Hickson, 12 Vet. App. 253.  The 
veteran has not provided medical evidence of a diagnosis of 
multiple myeloma.  Therefore the claim fails on this basis.

The Board notes that record does contain medical evidence 
regarding melanoma, which the RO mentioned in the December 
2004 rating decision.  The veteran continued to pursue a 
claim for myeloma as he perfected the current appeal.  In a 
November 2008 statement, the veteran's representative has 
argued that this was in error and, thus, the new claim for 
melanoma has been referred back to the RO.

Residuals of Mandible Fracture, Right Ankle Sprain, Colon 
Polyp, and Residuals of Insect Bite Claims

The first requirement for service connection under Hickson is 
a current disability.  The veteran has not submitted evidence 
of current disabilities in connection with his claims for 
service connection for residuals of mandible fracture, right 
ankle sprain, colon polyp, and residuals of insect bite.

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer, 3 Vet. App. 225 (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  In the 
absence of confirmed diagnosis of any of the conditions 
listed in the above paragraph, meaning medical evidence 
showing the veteran has the conditions alleged, service 
connection is not warranted.

With regards to his mandible fracture claim, service 
treatment records from September 1968 detail an incident 
where the veteran was struck in the side of the face by a 
forty-pound can of water, causing swelling and an initial 
fear that his mandible might be fractured.  Later notes from 
that day indicate that upon further inspection, the veteran's 
mandible was not in fact fractured.  The veteran has also 
submitted letters he wrote home from service, telling his 
family about the incident and the treatment.  Additionally, a 
May 1991 review of systems note by his private physician 
indicated that the veteran had "some clicking when he 
chews."  The only information concerning the veteran's jaw 
that has been submitted from the relevant time period is the 
veteran's own statement that he is in constant discomfort.  
Based on the information contained in the claims folder, it 
appears that the veteran has not sought medical assistance 
for this condition.  Furthermore, this additional lay 
evidence would not meet the requirement of competent medical 
evidence necessary to establish a diagnosis of residuals of 
mandible fracture if that was the purpose for which it was 
offered.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. § 3.159(1).  Thus, the preponderance of 
the evidence is against the finding of current residuals of 
mandible fracture.

With regard to his right ankle claim, there is no mention of 
any right ankle disability in any of the medical records 
submitted.  The only evidence of a right ankle disability is 
the veteran's own lay statements.  As mentioned above, it is 
well established that lay statements alone cannot satisfy the 
requirement of competent medical evidence necessary to 
establish a current diagnosis.  See id.  Thus, the 
preponderance of the evidence is against the finding of a 
current right ankle disability.

With regards to his colon polyp claim, the veteran has 
submitted evidence showing that in December 1999, during a 
colonoscopy, a five millimeter sessile polyp was found in his 
mid-ascending colon and the polyp was removed.  Upon 
examination, that polyp was found to be tubular adenoma.  In 
September 2003 another colonoscopy was preformed.  This 
examination revealed not evidence of recurrent colorectal 
neoplasia.  No medical evidence has been submitted to show 
that the veteran is currently disabled due to his colon polyp 
during the relevant time period.  See McClain, 21 Vet. App. 
319.  Thus, the preponderance of the evidence is against the 
finding of a current colon polyp disability.


With regards to his claim for service connection for 
residuals of an insect bite, the record contains references 
to an insect bite for which the veteran sought treatment in 
May and June 2000, which predates the veteran's August 2004 
claim.  The veteran has provided no other medical evidence 
concerning residuals of an insect bite during the relevant 
time period.  See McClain, 21 Vet. App. 319.  Thus, the 
preponderance of the evidence is against the finding of 
current residuals of an insect bite.

In short, Hickson element (1) has not been met as to these 
claims.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of mandible 
fracture, right ankle sprain, colon polyp, and residuals of 
insect bite. The benefits sought on appeal are accordingly 
denied since there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for multiple myeloma is 
denied

Entitlement to service connection for residuals of mandible 
fracture is denied.

Entitlement to service connection for right ankle sprain is 
denied.

Entitlement to service connection for colon polyp, status 
post excision is denied.

Entitlement to service connection for residuals of insect 
bite is denied.


REMAND

Cold and Flu Claim

38 C.F.R. § 3.159 (c)(1).

Service treatment records from January 1968, reference the 
veteran's complaints of a cold and sore throat.  In his 
August 2004 claim, the veteran indicated that he had been 
treated for these conditions by Drs. B.C. and H.K. in 
Westminster, South Carolina, from 1982.  The RO sent a letter 
requesting these records to the address provided and received 
a letter back in September 2004 stating that a search of the 
practice's storage facility yielded no results.  However, 
this letter also suggested that Dr. H.K. was no longer 
associated with the practice and they provided the name and 
contact phone number of another facility, which they believed 
may hold some of that doctor's records.  The claims folder 
does not indicate whether the RO attempted to contact this 
facility to obtain these records.

PTSD Claim

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with § 4.125(a) (i.e., DSM-IV), (2) a link, 
established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

The claims folder does not current contain medical records 
pertaining to the veteran's mental health, including any 
possible PTSD.  A June 2003 review of systems note by his 
private physician indicated no history of major psychiatric 
illness.  In a November 2008 letter, the veteran refers to 
recent and ongoing treatment for PTSD at VA's Anderson 
Community-Based Outpatient Clinic in South Carolina.  Under 
the VCAA, VA has a duty to assist the veteran in obtaining 
medical records in the possession of a VA facility.  
38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran provide 
updated authorization forms (VA Form 
21-4142) to obtain any of his 
confidential medical treatment records 
which may now be in the possession of 
Lily Doyle Nursing Care.  After 
securing any other necessary 
authorizations, request copies of all 
indicated records that have not been 
previously obtained and associate those 
with the other evidence in the claims 
file.

2.	Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him 
for the PTSD since August 2004, the 
date of his claim. Specifically request 
that he provide updated authorization 
forms (VA Form 21-4142) to obtain his 
confidential medical treatment records 
from VA's Anderson Community-Based 
Outpatient Clinic.  After securing any 
other necessary authorizations, request 
copies of all indicated records that 
have not been previously obtained and 
associate those with the other evidence 
in the claims file.

3.	If necessary, schedule the veteran for 
a VA examination with the appropriate 
medical examiner to determine the 
nature and etiology of PSTD or any 
mental disability.  His claims folder 
should be available to and reviewed in 
conjunction with the exam(s).  All 
indicated testing should be conducted.  
The examiner should opine as to whether 
it is at least as likely as not 
(meaning at least 50 percent probable) 
that the veteran's PSTD or other mental 
health disability are related to his 
military service.

4.	Then readjudicate the claims on appeal 
in light of the additional evidence 
obtained. If the claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


